IN THE SUPREME COURT OF THE STATE OF DELAWARE
AG ONCON, LLC, AG OFCON,                §
LTD, AND OPTI OPPORTUNITY               §
MASTER FUND,                            §
                                        §      No. 300, 2019
      Plaintiffs Below,                 §
      Appellants,                       §      Court Below—Court of Chancery
                                        §      of the State of Delaware
      v.                                §
                                        §
LIGAND PHARMACEUTICALS,                 §      C.A. No. 2018-0556
INC.,                                   §
                                        §
      Defendant Below,                  §
      Appellee.                         §

                          Submitted: January 8, 2020
                          Decided:   January 10, 2020

Before SEITZ, Chief Justice; VALIHURA, VAUGHN, TRAYNOR, and
MONTGOMERY-REEVES, Justices, constituting the Court en Banc.
                                      ORDER

      This 10th day of January, 2020, after careful consideration of the parties’ briefs

and the record on appeal, and after oral argument, we find it evident that the final

judgment of the Court of Chancery should be affirmed on the basis of and for the

reasons stated in its May 24, 2019 memorandum opinion.

      NOW, THEREFORE, IT IS ORDERED that the judgment of the Court of

Chancery is AFFIRMED.

                                               BY THE COURT:

                                               /s/ Collins J. Seitz, Jr.
                                                    Chief Justice